 



Exhibit 10.72
PROMISSORY NOTE

$740,000.00   December 16, 2005

     FOR VALUE RECEIVED, the undersigned, DPL CORPORATION SOUTHEAST, a Tennessee
corporation (the “Borrower”), promises to pay to the order of STARTEK USA, INC.,
a Colorado corporation (the “Lender”), the principal amount of SEVEN HUNDRED
FORTY THOUSAND DOLLARS ($740,000.00) (the “Loan”), on the terms set forth below.
Capitalized terms used but not otherwise defined herein have the meanings set
forth in Section 6.
     Section 1. Repayments and Prepayments. The Borrower shall repay in full the
outstanding principal amount of the Loan together with accrued interest thereon
on or before December 16, 2010 (the “Maturity Date”). Prior to the Maturity
Date, principal and accrued interest on the Loan shall be paid as follows:
          (a) Voluntary Prepayments. The Borrower may, without premium or
penalty, make a voluntary prepayment on any Business Day of all or any part of
the outstanding principal amount of the Loan, together with all accrued but
unpaid interest thereon. Each prepayment of the Loan made pursuant to this
clause (a) shall be applied first to the principal payment required to be made
on December 16, 2009, then to the principal payment required to be made on
December 16, 2008, then to all accrued but unpaid interest, and then to the
remaining principal amount of the Loan.
          (b) Scheduled Principal Payments. The Borrower shall, on dates set
forth below, make a scheduled repayment of the principal amount the Loan in the
amount set forth opposite each such date, together with all accrued but unpaid
interest:
December 16, 2008 $185,000.00
December 16, 2009 $259,000.00
          (c) Quarterly Interest Payments. The Borrower shall, on the last
Business Day of each quarterly calendar period ending on December 31, March 31,
June 30 and September 30, pay all accrued but unpaid interest.
          (d) Payments Upon Acceleration. The Borrower shall, immediately upon
any acceleration of the Maturity Date pursuant to Section 4(c) or (d), repay all
of the outstanding principal amount of the Loan, together with all accrued but
unpaid interest thereon, unless pursuant to Section 4(d) only a portion of the
Loan is so accelerated.
          (e) Payment of Past-Due Amounts. All principal amounts and accrued but
unpaid interest on the Loan shall be payable upon demand after the date upon
which any such amount is due and payable (whether on the Maturity Date, upon
acceleration or otherwise).

 



--------------------------------------------------------------------------------



 



     Section 2. Interest.
          (a) Base Rate. Prior to an Event of Default, the outstanding principal
amount of the Loan shall bear interest at seven percent (7%) per annum.
          (b) Post-Maturity and Default Rate. After the date any principal
amount of the Loan is due and payable (whether on the Maturity Date, upon
acceleration or otherwise) but is unpaid, after any other monetary obligation of
the Borrower to the Lender shall have become due and payable but is unpaid, or
from and after and during the occurrence of an Event of Default, the Borrower
shall pay, but only to the extent permitted by law, interest (before and after
judgment) on such amounts at twelve percent (12%) per annum.
     Section 3. Other Payment Provisions.
          (a) Taxes. All payments by the Borrower of principal of and interest
on the Loan and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp or
franchise taxes and other taxes, fees, duties, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding franchise
taxes and taxes imposed on or measured by the Lender’s net income or receipts
(such non-excluded items being called “Taxes”). In the event that any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any applicable law, rule or
regulation, then the Borrower shall:
               (i) pay directly to the relevant authority the full amount
required to be so withheld or deducted;
               (ii) promptly forward to the Lender an official receipt or other
documentation satisfactory to the Lender evidencing such payment to such
authority; and
               (iii) pay to the Lender such additional amount or amounts as is
necessary to ensure that the net amount actually received by the Lender will
equal the full amount the Lender would have received had no such withholding or
deduction been required.
     If any Taxes are directly asserted against the Lender with respect to any
payment received by the Lender hereunder, the Lender may pay such Taxes and the
Borrower will promptly pay such additional amounts (including any penalties,
interest or expenses) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
not such Taxes been asserted. If the Borrower fails to pay any Taxes when due to
the appropriate taxing authority or fails to remit to the Lender the required
receipts or other required documentary evidence, the Borrower shall indemnify
the Lender for any incremental Taxes, interest or penalties that may become
payable by the Lender as a result of any such failure.

2



--------------------------------------------------------------------------------



 



          (b) Payments, Computations, etc. All payments by the Borrower pursuant
to this Promissory Note shall be made by the Borrower to the Lender, in lawful
money of the United States (in freely transferable dollars), without setoff,
deduction or counterclaim, not later than 11:00 a.m., Denver time, on the date
due, in same day or immediately available funds, to such account as the Lender
shall specify from time to time by notice to the Borrower. Funds received after
that time shall be deemed to have been received by the Lender on the next
succeeding Business Day. All interest shall be computed based on a three hundred
sixty (360) day year composed of twelve (12) months of thirty (30) days each.
Whenever any payment to be made shall otherwise be due on a day which is not a
Business Day, such payment shall be made on the next succeeding Business Day and
such extension of time shall be included in computing interest in connection
with such payment.
     Section 4. Events of Default.
          (a) Each of the following events or occurrences shall constitute an
“Event of Default”.
               (i) Non-Payment of Obligations; Other Defaults. The Borrower
shall (A) default in the payment or prepayment when due of any principal of or
interest on the Loan or (B) default (and such default shall continue unremedied
for a period of five days) under any of its other obligations under this
Promissory Note.
               (ii) Default on Other Indebtedness. A default shall occur in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Indebtedness of the Borrower, or a default
shall occur in the performance or observance of any obligation or condition with
respect to such Indebtedness if the effect of such default is to accelerate the
maturity of any such Indebtedness or such default shall continue unremedied for
any applicable period of time sufficient to permit the holder or holders of such
Indebtedness, or any trustee or agent for such holders, to cause such
Indebtedness to become due and payable prior to its expressed maturity.
               (iii) Judgments. Any judgment or order for the payment of money
in excess of $75,000 shall be rendered against the Borrower and either
(A) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order; or (B) there shall be any period of ten consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect.

3



--------------------------------------------------------------------------------



 



               (iv) Change in Control. Any Change in Control shall occur.
               (v) Bankruptcy, Insolvency, etc. The Borrower shall:
                    (A) become insolvent or generally fail to pay, or admit in
writing its inability or unwillingness to pay, debts as they become due;
                    (B) apply for, consent to, or acquiesce in, the appointment
of a trustee, receiver, sequestrator or other custodian for the Borrower or any
property of any thereof, or make a general assignment for the benefit of
creditors;
                    (C) in the absence of such application, consent or
acquiescence, permit or suffer to exist the appointment of a trustee, receiver,
sequestrator or other custodian for the Borrower or for a substantial part of
the property of any thereof, and such trustee, receiver, sequestrator or other
custodian shall not be discharged within 60 days, provided that the Borrower
hereby expressly authorizes the Lender to appear in any court conducting any
relevant proceeding during such 60-day period to preserve, protect and defend
its rights under this Promissory Note;
                    (D) permit or suffer to exist the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower, and, if any such case or proceeding is
not commenced by the Borrower, such case or proceeding shall be consented to or
acquiesced in by the Borrower or shall result in the entry of an order for
relief or shall remain for 60 days undismissed, provided that the Borrower
hereby expressly authorizes the Lender to appear in any court conducting any
such case or proceeding during such 60-day period to preserve, protect and
defend its rights under this Promissory Note; or
                    (E) take any action authorizing, or in furtherance of, any
of the foregoing.
               (vi) Material Adverse Change. A material adverse change in the
condition (financial or otherwise), assets, properties, business, operations, or
prospects of the Borrower or any circumstance of a national or international
financial, political, or economic nature shall occur which gives reasonable
grounds to conclude, in reasonable the judgment of the Lender, that the Borrower
may not, or will be unable to, perform or observe in the normal course its
respective obligations under this Promissory Note.
               (vii) Default under the Purchase Agreements. The Borrower shall
breach or default under any obligation of the Borrower contained in the Personal
Property Purchase Agreement or the Real Estate Purchase Agreement, each dated
December 16, 2005, between the Borrower and the Lender.

4



--------------------------------------------------------------------------------



 



          (b) Action if Bankruptcy. If any Event of Default described in clause
(v) above shall occur, the outstanding principal amount of the Loan and all
other obligations of the Borrower hereunder shall automatically be and become
immediately due and payable, without notice or demand.
          (c) Action if Other Event of Default. If any Event of Default (other
than any Event of Default described in clause (v) above) shall occur for any
reason, whether voluntary or involuntary, and be continuing, the Lender shall by
notice to the Borrower declare all or any portion of the outstanding principal
amount of the Loan to be due and payable, whereupon the full unpaid amount of
the Loan and other obligations of the Borrower hereunder that shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment.
     Section 5. Covenants. The Borrower agrees with the Lender that, until all
obligations under this Promissory Note have been paid and performed in full, the
Borrower shall perform the obligations set forth in this Section 5.
          (a) The Borrower shall furnish, or shall cause to be furnished, to the
Lender copies of all documents, reports, notices and information, including
financial statements, the Borrower delivers to Legends Bank pursuant to that
certain Business Loan Agreement between the Borrower and Legends Banks dated
December 16, 2005.
          (b) The Borrower shall not cause or permit the refinancing,
replacement, rearrangement, modification, amendment or substitution of the
Senior Liabilities or liens securing the Senior Liabilities or take any action
the effect of which is to terminate, limit, or impair the Lender’s right to
purchase the Senior Liabilities upon the occurrence of certain defaults as
provided in the Intercreditor and Subordination Agreement among the Borrower,
Legends Bank and the Lender dated December 16, 2005 (the “Intercreditor
Agreement”).
     Section 6. Definitions. The following terms when used in this Promissory
Note shall have the following meanings:
     “Business Day” means any day that is not a Saturday or Sunday or a legal
holiday on which banks are authorized or required to be closed in Denver,
Colorado.
     “Change in Control” means: (a) the acquisition by any Person, or two or
more Persons acting in concert, of beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) of 20 percent or more of the outstanding shares of voting
stock of the Borrower; or (b) the failure of one or more of Eric Martin, Gerald
Mydlowski, Kevin M. Conlon and Peter W. Campbell to own, in the aggregate, free
and clear of all liens or other encumbrances, more than 50 percent of the
outstanding shares of voting stock of the Borrower on a fully diluted basis.

5



--------------------------------------------------------------------------------



 



     “Indebtedness” of any Person means, without duplication: (a) all
obligations of such Person for borrowed money and all obligations of such Person
evidenced by bonds, debentures, notes or other similar instruments; (b) all
obligations, contingent or otherwise, relative to the face amount of all letters
of credit, whether or not drawn, and banker’s acceptances issued for the account
of such Person; (c) all obligations of such Person as lessee under leases which
have been or should be, in accordance with generally accepted accounting
principals in the United States, consistently applied (“GAAP”), recorded as
capitalized lease liabilities; (d) net liabilities of such Person under all
hedging obligations; (e) whether or not so included as liabilities in accordance
with GAAP, all obligations of such Person to pay the deferred purchase price of
property or services, and indebtedness (excluding prepaid interest thereon)
secured by a lien on property owned or being purchased by such Person (including
indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse; (f) the maximum fixed redemption or repurchase
price of all capital stock of such Person which is subject to redemption
otherwise than at the sole option of such Person; (g) the Indebtedness of any
partnership or joint venture in which such Person is a general partner or a
joint venturer; and (h) all contingent liabilities of such Person in respect of
any of the foregoing.
     “Person” means any natural person, corporation, firm, association,
government, governmental agency or any other entity, whether acting in an
individual, fiduciary or other capacity.
     “Senior Liabilities” has the meaning assigned to such term in the
Intercreditor Agreement.
[Signature Page Follows]

6



--------------------------------------------------------------------------------



 



THIS NOTE HAS BEEN DELIVERED IN DENVER, COLORADO AND SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF COLORADO.

            DPL CORPORATION SOUTHEAST
      By:   /s/ Gerard T. Mydlowski         Name:   Gerard T. Mydlowski       
Title:   President     

7